                    ST
    FLORIDA'S LAW FIRM FOR BUSINESS




                                                                                Writer's Direct Dial Number: (305) 376-6084
                                                                              Writer's E-Mail Address: tmcginn@gunster.com

                                                        August 28, 2019

VIAECF

The Honorable Louis L. Stanton
United States District Judge
U.S. District Court for the Southern District of New York
500 Pearl Street
New York, New York 10007-1312

            Re:       Command Arms Accessories, LLC and CAA Industries, Ltd. v. ME Technology
                      Inc., Case No. 1:19-cv-06982-LLS (S.D.N.Y.)

Dear Judge Stanton:

        This firm represents ME Technology, Inc. ("ME Technology"), the defendant in the
above-referenced action. I write in accordance with Paragraph l(e) of the Court's Individual
Practices to request an extension of ME Technology's deadline to respond to Plaintiffs' re-filed
motion for preliminary injunction ("Re-filed Motion").

        Plaintiffs re-filed their Notice of Motion for Preliminary Injunction (ECF No. 15),
Memorandum of Law in Support of Motion for Preliminary Injunction (ECF Nos. 16, 17), and
Declaration of Moshe Oz on August 27, 2019. 1 ME Technology's response is therefore currently
due on September 10, 2019. 2 This is ME Technology's first request for an extension of time to
respond to the Re-filed Motion and second request for an extension of time to respond to a
motion for preliminary injunction that Plaintiffs have filed or attempted to file. ME
Technology's prior request for an extension of time (ECF No. 14) was pre-empted by the Clerk
of Court's rejection of Plaintiffs' first attempted filing of their motion for preliminary injunction.
Plaintiffs oppose an extension of time because, in Plaintiffs' view, "the special nature" of their
motion "requires urgent consideration from the court."



     Plaintiffs attempted to file a motion for preliminary injunction and additional papers in support thereof on
August 19, 2019. (ECF No. 11.) On August 26, 2019, the Clerk of Court rejected Plaintiffs' filing and directed
Plaintiffs to re-file, as separate documents, their notice of motion, memorandum oflaw in support, and declaration in
support.
2
     Plaintiffs have asserted, in correspondence among counsel, that ME Technology's response is due on
September 3, 2019, based on the date Plaintiffs filed their rejected motion for preliminary injunction (August 19,
2019). This is incorrect. Plaintiffs' initial attempt to file their motion for preliminary injunction did not comply
with Sections 13.2(e) and 15.5 of this Court's Electronic Case Filing Rules & Instructions ("ECF Rules").
Plaintiffs' attempted filing was therefore a nullity under Local Civil Rule 5.2(a), which provides that a paper "served
and filed by electronic means in accordance with [the ECF Rules] is, for purposes of Fed. R. Civ. P. 5, served and
filed in compliance with" this Court's Local Civil Rules. Furthermore, even if the Clerk of Court's rejection of
Plaintiffs' papers did not nullify Plaintiffs' filing, ME Technology's response deadline would be September 6, 2019.
See Fed. R. Civ. P. 6(d) (three additional days to respond when service is made by mail).

Brickell World Plaza     600 Brickell Avenue. Suite 3500    Miami, FL 33131   p 305-376-6000     f 305-376-6010   GUNSTER.COM

                  Boca Raton I Fort Lauderdale I Jacksonville I Miami I Orlando I Palm Beach I Stuart I Tallahassee
                             Tampa I The Florida Keys I Vero Beach I West Palm Beach I Winter Park
Hon. Louis L. Stanton
August 28, 2019
Page 2

        The Court has already granted ME Technology’s motion to extend its deadline to respond
to Plaintiffs’ complaint and determined that the timing of ME Technology’s response should be
addressed during the Court’s pre-motion conference regarding ME Technology’s proposed
motions to transfer this action to the Southern District of Florida and to stay the case pending the
determination of that motion (“Conference”). In the interests of efficiency and judicial economy
and to ensure the orderly administration of this case, the Court should grant ME Technology the
same extension with respect to the Re-filed Motion, hold the Re-filed Motion in abeyance until
the Conference, and address the timing of ME Technology’s response to the Re-filed Motion
during the Conference.

       In the alternative, consistent with its prior request for an extension of time, ME
Technology requests an extension of its deadline to respond to the Re-filed Motion until
October 3, 2019. This extension is necessary to accommodate counsel’s pre-existing deadlines
and travel schedules and to give ME Technology sufficient time to research Plaintiffs’ claims
and respond to them in a manner that will meaningfully assist the Court.

       Thank you for your consideration.

                                                     Respectfully submitted,

                                                     /s/ Timothy J. McGinn
                                                     Timothy J. McGinn

cc:    All counsel of record (via ECF)
